DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-10 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-10 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) the first printing device having a condition corresponding to the proxy device; a second printing device of the plurality of printing devices, the second printing device not having the condition corresponding to the proxy device; and a private server connected to the public server and storing the document, wherein the private server applies a policy to the request to determine whether to forward the document to the public server, wherein the proxy device accepts the request if from the first printing device, and wherein the proxy device does not accept the request if from the second printing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2014/0071475 to Megawa which teaches a document management system includes an image forming apparatus, an acquisition section, a document information management server, and a function limiting server. The acquisition section receives 

The other prior art is US Publication No. 2018/0232188 to Watanabe which teaches printing mediation server includes a controller configured to perform transmitting first print data representing images of plural pages to a first printer, controlling the first printer to perform printing based on the first print data, receiving, after the first print data is transmitted to the first printer, a stop notification transmitted from the first printer, when a stop instruction is transmitted from a terminal device to the first printer, receiving, after the stop notification is received from the first printer, a print data request transmitted from the second printer, when a restart instruction is transmitted from the terminal device to a second printer, transmitting, to the second printer, second print data including at least partial print data representing images of pages not printed, when the print data request is received from the second printer, and controlling the second printer to perform printing based on the second print data. However, Watanabe fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 08/25/2021 where the Applicants hereby elect without traverse, Species I, claims 1-10.

The claims have been amended as follows: 
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675